 1
 2
 3
 4
 5                         UNITED STATES DISTRICT COURT
 6                      SOUTHERN DISTRICT OF CALIFORNIA
 7
     VIRGINIA ABROGINA,                        CASE NO.: 3:16-CV-00662 DMS-
 8                                             WVG
     individually, and as a
 9   representatives of the class,
                                               ORDER GRANTING
10                                             PLAINTIFF’S MOTION TO
                   Plaintiffs,                 LIFT STAY
11          vs.
12
     KENTECH CONSULTING, INC.
13   et al.
14
                     Defendants.
15
16         This case comes before the Court on Plaintiff’s motion to lift the stay in this

17   case. No party has filed an opposition to the motion, and the time for doing so has

18   expired. Good cause appearing, the Court finds good cause to lift the stay, and thus

19   grants Plaintiff’s motion. On or before July 2, 2021, the parties shall file a joint

20   motion for dismissal of Plaintiff’s claims against Defendants Alere and Suna, and

21   Defendant Kentech shall file its response to the First Amended Complaint.

22         IT IS SO ORDERED.

23   Dated:June 18, 2021
24
25
26
27
28
                                                           CASE NO.: 316-CV-00662 DMS (WVG)


                  [PROPOSED] ORDER GRANTING PLAINTIFF’S MOTION TO LIFT STAY
 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                              2           Case No. 2:19-CV-05184-SVW-GJS
     [Proposed] Order Granting Continuance of Trial Date
